Citation Nr: 1804955	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired heart disorder, to include ischemic heart disease, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to January 1989, to include service in the Republic of Vietnam from December 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By these rating actions, the RO, denied service connection for sleep apnea and ischemic heart disease, respectively.  The Veteran appealed these rating actions to the Board. 

In April 2015, the Veteran testified before the undersigned at a videoconference hearing conducted via the above RO.  A copy of the hearing transcript of the hearing is of the record.  

This case was before the Board and remanded in August 2015 for additional development.  The development was undertaken and the case has been returned to the Board for further appellate review.

The Board finds the Veteran's previous denied claim for service connection for a lung disability, currently diagnosed as chronic obstructive pulmonary disease, claimed as due to Agent Orange exposure, is separate and distinct from his current claim for service connection sleep apnea, to include as secondary to service connected PTSD.  Therefore, since they are distinct claims, this is not a case where new and material evidence is required to reopen a claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  

The issue of service connection for sleep apnea, to include as secondary to service-connected PTSD, is remanded to the agency of original jurisdiction. VA will notify the appellant if additional action is required on his part.  


FINDING OF FACT

An acquired heart disorder, to include ischemic heart disease, claimed as due to exposure to herbicides, is not currently shown. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired heart disorder, to include ischemic heart disease, claimed due to exposure to herbicides, have not  been met.  38 U.S.C. §1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim decided herein is warranted at this time. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal decided herein is in the claims file, including the Veteran's service treatment records, VA treatment records, and statements/testimony from the Veteran.  

The RO did not obtain a medical opinion or examination with respect to the Veteran's claim of entitlement to service connection for an acquired heart disorder, to include ischemic heart disease, claimed as due to herbicide exposure.  VA has an obligation to do so if the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). While the threshold for requiring a medical opinion is low, in this case no medical opinion is required because there is no competent evidence that the Veteran has an acquired heart disorder, to include ischemic heart disease.  Evidence of the record, as discussed below, shows the Veteran does not have heart disease.  The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that the RO has complied with the previous Remand directives as to the issue decided herein. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.§ 1110, 1131; 38 C.F.R. § 3.30.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C. § 1116 ; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and ischemic heart disease. 

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that his heart disorder is as a result of exposure to herbicides when he was on active duty in Vietnam.  His service records reflect that he served in the Republic of Vietnam and his exposure to herbicides is conceded.

Ischemic heart disease is listed as a disability that is presumed to be related to herbicide exposure.  Review of the service treatment records does not show a diagnosis of or treatment for a heart disorder.  The service entrance and exit physical examinations do not show a heart disorder.  Additionally, post service treatment records do not show an indication of an acquired heart disorder, to include ischemic heart disease.  VA treatment records dated in May 2015 reflect that a myocardial perfusion test was negative for ischemia or infarct of the heart.  The global left ventricular systolic function was normal and left ventricular ejection fraction was 55 percent.  There was no evidence of left ventricular dilation and wall motion was normal.  He had a normal hemodynamic response to exercise.  The stress electrocardiogram was negative for ischemia.  The examiner noted that the examination was negative for ischemia and infarct.  In the absence of probative evidence of a present disability (or a disability at any time since the Veteran filed his claim), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

At the April 2015 Board hearing the Veteran testified that he was hospitalized with pain in his legs and that his legs were swollen.  The Veteran stated that these symptoms might be part of a heart problem.  He stated he was told this by other veterans.  The Board notes that the Veteran is competent to give evidence about symptoms such as pain; however, he is not competent to diagnose himself with a medical condition such as heart disease.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements about a present disability have no probative value.

Accordingly, without any evidence suggesting actual diagnoses of heart disease, to include ischemic heart disease, service connection based upon presumptive exposure to herbicides is not warranted.  Brammer, supra; also see Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Further, without any additional evidence suggesting actual diagnoses of heart disease, service connection on a direct, presumptive chronic disease or secondary basis is not warranted.  See Brammer and Rabideau, supra.  The weight of the evidence is against the claim, and it must be denied.  


ORDER 

Service connection for an acquired heart disorder, to include ischemic heart disease, claimed as exposure to herbicides  must be denied.  


REMAND

The Board finds the October 2015 VA examination pertinent to sleep apnea to be inadequate.  The examiner was unresponsive to the August 2015 Board remand directives.  The examiner failed to consider the internet article submitted by the Veteran titled "Sleep and Operational Stress."  The examiner also failed to address the April 2001 report by M.H., M.D.  The examiner also did not address whether the Veteran's sleep apnea was aggravated (permanently worsened beyond the natural progression of the disorder) by the Veteran's service-connected PTSD.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must again remand this matter so that the October 2015 remand directives may be substantially completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of updated treatment records, VA and non-VA. 

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file must be provided to the examiner for review of pertinent documents therein in conjunction with the examination.

The examiner must perform any necessary diagnostic tests and studies.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's and his spouse's statements and testimony, sworn statement of T. H. and April 2011 report of M. H., M. D., the examiner is requested to provide an opinion as to the following:

a.)  whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sleep apnea was incurred in or aggravated by military service. The examiner must consider the Veteran's lay statements and hearing testimony; the Veteran's spouse's statement and testimony; the sworn statement of T. H.; and the April 2011 report, prepared by M. H., M. D. 

b.)  whether it is at least as likely as not (i.e., 50 percent probability or greater) that any sleep apnea was caused by (proximately due to or the result of) the Veteran's service-connected PTSD.  The examiner must consider the internet article submitted by the Veteran titled, "Sleep and Operational Stress." 

c.)  whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected PTSD.  The examiner must consider the internet article submitted by the Veteran titled "Sleep and Operational Stress."

If aggravation is found, the examiner is requested to discuss the baseline level of the sleep apnea prior to the onset of aggravation by the service-connected PTSD.

3.  Readjudicate the Veteran's claim for service connection for sleep apnea, to include as secondary to PTSD. 

If the benefit sought on appeal remains denied, issue a fully responsive supplemental statement of the case (SSOC) that addresses all evidence received since issuance of a November 2015 SSOC to the Veteran and his representative  who should be afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


